                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


 AMORY KIP COLLINS,                            )
                                               )
              Plaintiff,                       )
                                               )
 v.                                            )   No. 3:16-CV-0347-RLJ-HBG
                                               )
 JESSIE ELLIS and AARON LAWSON,                )
                                               )
              Defendants.                      )


                                           JUDGMENT


       In accordance with the accompanying Memorandum Opinion, this pro se prisoner’s civil

rights action filed under 42 U.S.C. § 1983 is DISMISSED for failure to prosecute. Fed. R. Civ.

P. 41(b). The Court CERTIFIES that any appeal taken in this matter would not be taken in good

faith. 28 U.S.C. § 1915(a)(3).


       IT IS SO ORDERED.

                                                         ENTER:


                                                                 s/ Leon Jordan
                                                           United States District Judge


ENTERED AS A JUDGMENT
    s/ John Medearis
   CLERK OF COURT
